Title: From George Washington to Major General William Heath, 26 October 1779
From: Washington, George
To: Heath, William


        
          Dr Sir,
          Head Quarters [West Point] Octor 26th 1779
        
        I have received your favor of this date, and approve the disposition you have made. I do not recollect the ground in

particular which you intend for your Encampment; no doubt it is proper, & my desire is that it should be for the accomodation of the Troops, and at the same time be as convenient to Verplanks point as could be—on acct of the work.
        You will be pleased to forward the inclosed letter for Genl Glover by the first opportunity. I am Dr Sr Yr Mo. Obet servt
        
          Go: Washington
        
      